Citation Nr: 0333598	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  00-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left knee with hypertrophic spurring, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee with hypertrophic spurring, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
left shoulder, rated as noncompensable prior to November 29, 
1999 and as 10 percent disabling from November 29, 1999.

4.  Entitlement to an increased rating for arthritis of the 
right shoulder, rated as noncompensable prior to August 27, 
2002 and as 10 percent disabling from August 27, 2002.

5.  Entitlement to an increased rating for arthritis of the 
right ankle, rated as noncompensable prior to August 27, 2002 
and as 10 percent disabling from August 27, 2002.

6.  Entitlement to an increased rating for arthritis of the 
left ankle, rated as noncompensable prior to August 27, 2002 
and as 10 percent disabling from August 27, 2002.

7.  Entitlement to an increased rating for arthritis of the 
hands, rated as noncompensable prior to August 27, 2002 and 
as 10 percent disabling from August 27, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which assigned separate ratings for arthritis 
of various joints.

In May 2000, the veteran testified during a videoconference 
hearing with the undersigned Acting Member of the Board.  The 
Board remanded the case to the RO in April 2001.  

In a June 2002 rating decision, the RO determined that there 
was clear and unmistakable error in the September 1997 rating 
decision which omitted a separate rating for arthritis, 
bilateral shoulders.  Separate 10 percent ratings were 
assigned.  In October 2002, the RO also assigned separate 
ratings for arthritis of each ankle.  In January 2003, the RO 
granted entitlement to a total disability rating based on 
individual unemployability (TDIU).  

The Board notes that even though higher ratings were awarded, 
the matter of increased ratings is still on appeal.  AB v. 
Brown, 6 Vet .App. 35, 38 (1993).  

An August 2002 VA examination report serves as an informal 
claim for an increased rating for the veteran's 
service-connected back disorder.  This matter is referred to 
the RO for appropriate action.  


REMAND

The Board remanded the case to the RO in April 2001 in part 
to review the claims folder and ensure that all notification 
and development action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) was completed.  Thereafter, the veteran was 
sent VCAA notices which pertained to other issues being 
pursued by him, but not to the issues listed on the front 
page of this decision.  

Accordingly, the appropriate actions should be undertaken to 
ensure that the directives of VCAA have been followed.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  



Accordingly, this matter is REMANDED for the following 
action:

The AOJ must send the veteran a VCAA 
letter concerning the issues on appeal 
and review the claims file and ensure 
that all notice and development action 
required by the VCAA is completed with 
respect to the claims at issue.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


